Title: From James Madison to William Pinkney, 4 October 1808
From: Madison, James
To: Pinkney, William



private
Dr. Sir
Washington Ocr. 4. 1808.

I think it not improbable that this may not reach N. Y. in time for the Packet; but I take the chance of the oppy. to forward a few of the late prints which will be consigned to the care of Mr. Boggs who will be a passenger in the Packet.  I take the liberty of adding that he is recommended to me as a gentleman equally respectable in his character & his connections, and of course equally entitled to your confidence & attention.
The St. Michael has not yet arrived.  The delay as she is known to have reached England early in July admits a construction the more favorable, as it is sanctioned by the tenor of your letter of June 29th. the latest recd. from you.  Our last accts from Armstrong were of July 27.  France appears to be ready to rescind her decrees, as soon as England sets the example.  Whether reflection or ill fortune may induce her to claim that merit is to be seen.
We have just dispatched another advice vessel the "Union" from Philada.  She will probably arrive before the Packet from N. Y. and I refer to my communications by her.  I remain Dr. Sir Yrs. with great esteem

James Madison

